Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 1 of 59

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

DONALD J. TRUMP, in his capacity as
a candidate for President of the United
States,

Plaintiff,

)
)
)
)
)
)
V. ) CIVIL ACTION FILE NO.:
) 1:20-cv-053 10-MHC
BRIAN P. KEMP, in his official capacity _)
as Governor of the State of Georgia; )
BRAD RAFFENSPERGER, in his official _ )
)
)
)
)

capacity as Georgia Secretary of State,

Defendants.

NOTICE OF FILING TRANSCRIPT OF MOTIONS HEARING OF
JANUARY 5, 2021

COMES NOW THE PLAINTIFF and respectfully files the transcript of the
hearing on January 5, 2021 attached hereto as Exhibit “A.”

Respectfully submitted, this 7th day of Janar

  
   

KW FIRM, LLC

 

“dharneps for Plaintiff

Georgia Bar No. 352877
205 Norcross Street

Roswell, GA 30075

T: (770) 551-9310

F: (770) 551-9311

E: khilbert@hilbertlaw.com
oOo way nD oO FP WD DN KF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 2 of 59

 

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

DONALD J. TRUMP, in his )
capacity as a candidate for )
President of the United States,)

Plaintiff,

DOCKET NO. 1:20-CV-5310-MHC

capacity as Governor of the
State of Georgia; BRAD
RAFFENSPERGER, in his official
capacity as Georgia Secretary
of State, )

)
Defendant. )

)
)
)
)
)
BRIAN P. KEMP, in his official )
)
)
)
)

 

 

TRANSCRIPT OF MOTION PROCEEDINGS BEFORE
THE HONORABLE MARK H. COHEN
UNITED STATES DISTRICT JUDGE
TUESDAY, JANUARY 5, 2021

VIOLA S. ZBOROWSKI, CRR, CRC, CMR, FAPR
OFFICIAL COURT REPORTER
UNITED STATES DISTRICT COURT
ATLANTA, GEORGIA

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT

 
oO ns HD oO BP WD DY FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 3 of 59

 

 

APPEARANCES:
ON BEHALF OF THE PLAINTIFF:

KURT ROBERT HILBERT, ESQ.
THE HILBERT LAW FIRM, LLC

JOHN EASTMAN, ESQ.

ON BEHALF OF THE DEFENDANTS:

RUSSELL D. WILLARD, ESQ.

~and-
CHARLENE S. McGOWAN, ESQ.
Office of the Attorney General

CHRISTOPHER S. ANULEWICZ, ESQ.
~and-

JAMES L. HOLLIS, ESQ.

BALCH & BINGHAM LLP

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT

 
Oo HN DH OO BP W DY FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 4 of 59

 

 

(JANUARY 5, 2021)
(PROCEEDINGS HELD IN OPEN COURT AND VIA ZOOM AT 9:30 a.m.)

THE COURT: All right. This is the case of Donald J.
Trump versus Brian P. Kemp and Brad Raffensperger, Civil Action
20-CV-5310.

Will counsel for the parties please identify themselves
for the record beginning with the plaintiff.

MR. HILBERT: Good morning, Your Honor. This is
attorney Kurt Hilbert of the Hilbert Law Firm, and I represent the
plaintiff, the President of the United States.

THE COURT: Good morning, Mr. Hilbert.

MR. HILBERT: Good morning.

MR. EASTMAN: Good morning, Your Honor. This is John
Rastman. I represent the plaintiff. My pro hac vice application
is pending.

THE COURT: Good morning, Mr. Eastman.

All right, who is here on behalf of the defendants?

MR. ANULEWICZ: Your Honor, this is Chris Anulewicz.
I'm one of the lawyers on behalf of the defendants.

THE COURT: Good morning, Mr. Anulewicz.

MR. ANULEWICZ: Good morning, Judge.

MR. HOLLIS: Your Honor, this is James L. Hollis also on
behalf of the defendants.

THE COURT: Good morning, Mr. Hollis.

MR. WILLARD: Good morning, Your Honor, this is Russ

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT

 
Oo ws DBD OO Be WH PPO HF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 5 of 59

 

 

Willard from the Attorney General's office here on behalf of the
state defendants.

THE COURT: Good morning, Mr. Willard.

MR. HILBERT: Good morning, Your Honor. This is
Charlene McGowan, also with the Attorney General's office on
behalf of the state defendants.

THE COURT: And good morning to you, Ms. McGowan.

All right, this is an argument which the Court expedited
on plaintiff's motion for expedited declaratory and injunctive
relief. Before we get started, I wanted to state for the record
that as counsel was probably not surprised to hear, we had a lot
of calls this morning from members of the public that want to know
why we couldn't audio in via the Internet on this case, and as
I -- we informed counsel for the parties yesterday, the court does
have a pilot project which allows live streaming of cases of
public interest through audio through the Internet, but one of the
prerequisites of that project is that all the parties have to
agree to have that done. And because counsel for plaintiff did
not agree to have that done, we did not put this out for audio
live streaming. So I wanted to make that clear for the record,
and that is what we are informing members of the public who call
up that ask why we can't see this over the Internet. So I wanted
to make that clear to everyone.

All right. Mr. Hilbert, I assume you're going to begin

the arguments. So you can go forward.

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
Oo JF DBD OO FP W HN FH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 6 of 59

 

 

MR. HILBERT: Thank you, Your Honor. May it please the
Court, it is our honor and privilege to represent the President of
the United States in this matter. I am here, as you know, with
co-counsel Professor John Eastman. He's a constitutional law
scholar, who is also private counsel to the President. He will be
sharing in the presentation today and will be bifurcating what we
argue for the Court.

I want to personally thank the Court for setting this
hearing this morning as this hearing is extremely important to the
democratic process, our fundamental voting rights, our election
process, upholding the rule of law and the Constitution itself.

It is my understanding that this hearing today is on the
President's motion for temporary restraining order and preliminary
injunctive relief under Federal Rules of Procedures 65 and that is
the status and quote injunction, and if granted by this Honorable
Court, a full permanent injunction and declaratory judgment
hearing will take place at a later date.

We are requesting at this time a consolidation of the
TRO portion with also the preliminary hearing portion of the
hearing and our motion under 65. We have extensively agreed to
this matter so the Court can rely on the verified complaint which
is evidence for purposes of this hearing today.

THE COURT: Mr. Hilbert, let me just say for the record,
I have reviewed everything that has been filed in this case both

from the plaintiff's side and from the defendant's side, so...

 

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
Oo JF DH OO BP W DY FE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 7 of 59

 

 

MR. HILBERT: Thank you, Your Honor. We believe we have
made our prima facie case on the face of the verified complaint
and the relief sought under the Georgia Election Code. I want to
emphasize and point out and focus on the oral argument here today
that the defendants filed last evening and ostensibly tried (audio
disruption) each of the arguments that we wrote with no merit
whatsoever, and emphasize how the briefing glaringly downplays the
unconstitutional settlement entered into by Defendant
Raffensperger that ostensively put all of this -- problem that we
are here before the Court in place.

THE COURT: Has it -- let me interrupt you, Mr. Hilbert.
The issue of the settlement agreement, this case has been decided
by one of my colleagues, Wood versus Raffensperger, which
considered a challenge to the settlement agreement under the
theory that the Secretary of State, you know, usurped the power of
the General Assembly in entering into that -- entering into that
settlement agreement. Judge Grimberg found that that was not the
case and the fact Secretary Raffensperger was acting in a valid
manner pursuant to delegation that he's given as -- in his
capacity as chief state election office -- officer. So why should
I basically review this matter?

And let me also ask you this question, because it
is -- it is pervasive through, I think, a procedural problem you
have in coming to me at this late date. And that is, why now?

This settlement agreement I believe was entered into back in March

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT

 
Oo aA DH OO PF WD NYO HE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 8 of 59

 

 

of last year, which is, what, nine months ago and you wait

until -- I don't even know if it's the eleventh hour or even
beyond the eleventh hour to come to this court to challenge the
settlement agreement which has been in place for months. I mean,
the plaintiff could have challenged that agreement the week after
it was entered. Certainly, in -- ina large period of time
between the time it was entered and now. So I've got a situation
where you sat on your rights with respect to challenging the
agreement, plus the very argument you're making has been rejected
by another Court in this district. So convince me why those two
factors basically would not lead me to reject your argument.

MR. HILBERT: No, Your Honor. Thank you for the
opportunity. There's a lot in there and I'll try to unpack it all
as I go here, specifically as to the settlement agreement. First
and foremost, that -~ the Wood versus Raffensperger case, they
were different parties. The President of the United States is the
actual candidate here in this case. He was not a part of that
case.

THE COURT: Well, I -- let me interrupt you. I know he
wasn't a part of that case, and, you know, one of the alternative
holdings of that case had to deal with standing and I understand
that. But Judge Grimberg went to the merits of the matter. He
basically said, I assume that everyone's got standing to challenge
this, and even if they do, their challenge falls. So just because

we have a different plaintiff, we have the exact same argument

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
oO NS HD OO Be WD NY Ff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 9 of 59

 

 

that was decided by another judge of this district. So convince
me why Judge Grimberg was wrong.

MR. HILBERT: Okay. So Judge Grimberg was indeed wrong
on multiple levels. First of all, this was an absolute arrogation
of the Legislature under Georgia law, first of all. The Secretary
of State is imbued with overseeing the elections. He's not imbued
with the authority to add law to the existing code. This
settlement agreement on its face alters the law. It is at void ab
initio as a matter of law and can be challenged at any time by any
party at any time. That's why the argument fails. That's why the
mootness argument fails. This argument was not raised for the
court in front of Judge Grimberg. The issue of the state law of
O.C.G.A. 13-8-2 which is -- are void as a matter of public policy
statute under Georgia law specifically says under the first
section of that statute that any contract tending to corrupt
legislation is void as a matter of law and public policy. That is
the declared policy of the State of Georgia. That argument was
not presented or put before the Court in any capacity.

The Court then further said, well, this was just a
natural extension of delegation of his powers as Secretary of
State. I respectfully disagree with Judge Grimberg because this
is a separation of powers issue. He is an executive with the
Executive Branch of the government. He's not part of the
Legislature and he cannot dictate new law through a private

settlement agreement. This is a contract under Georgia law that

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT

 
Oo ws DW OO WP WH HNO F&F

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 10 of 59

 

 

is void ab initio and can be attacked collaterally at any time and
at any point in time that -- that we decide that it needs to be
challenged. The fact that it has been in place for months since
March 2020 is an irrelevant argument. It is void ab initio. It
is a nullity. It is unconstitutional. And for the Court to have
said that this was somehow an extension of authority of the
Secretary of State is just simply a flawed analysis. It's wrong
on the law. This is void as a matter of public policy because it
tended to corrupt state legislation. And when it tends to
corrupt, it does not even have to actually corrupt, it just has to
tend to corrupt. But what we have shown in our verified complaint
and throughout this entire 2020 general election, is that we
actually have corruption in fact.

The other part that was not raised before Judge Grimberg
is an extremely important factor, the Georgia Election Code. The
extension of authority of the Secretary of State, they left out
one critical part of their analysis in their argument, and that is
the Secretary of State still has to act consistent with existing
law. That's in the election code itself. The acting consistent
with the existing law, he did not do that. He entered into a
private settlement agreement with the Democratic party, the GOP
was not a party, the Libertarian party was not a party. Under
Georgia law it is abundantly clear, and we cited this in our
briefing, that non-parties to a settlement agreement cannot be

bound to its terms, and it can be challenged at any time. The

 

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
Oo aA HD OO BP W YO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 11 of 59

10

 

 

statute of limitation for a contract challenge under Georgia law
is six years. A fraud challenge is four years. We are well
within the statute of limitations ona Simple contract analysis or
a fraudulent inducement analysis.

THE COURT: But you're coming to this Court -- it's not
just you're challenging an agreement that you want in the future
not to be enforced; you're basically using this eleventh hour
challenge to a settlement agreement as one of your arguments for
this Court to take the absolutely extraordinary action to
basically stop -- stop the results of an election. So that -- I
mean, it's interesting. The one case that you created in your
brief, which I think is the Carson --

MR. HILBERT: Yes.

THE COURT: -- case in which there was a challenge to a
settlement agreement, it's not binding on me. It's another
circuit obviously. But you know what's interesting about that
case, they brought the challenge a month or more before the
election. So the Court actually when it made its decision was not
overturning the results of an election. It was before the
election ever took place. What was the reason if the settlement
agreement was such a horrible agreement that was entered that you
didn't come forward well before now to challenge it? In fact,
before the election. Why couldn't you have come forward before
the election to challenge it?

MR. HILBERT: The simple answer to that question, Your

 

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
Oo aT DD OO BP W NY FH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 12 of 59

11

 

 

Honor, is that we didn't know what the results of the election
were until after the election occurred.

THE COURT: Ahh, so now we get to the -- now we get to
the bottom line. The agreement's only illegal if the election
doesn't turn out your way. If the election turns out your way,
then you're fine with the agreement, right?

MR. HILBERT: No, Your Honor. That is not ~-- that is
not the case at all. It is void ab initio because it was an
illegal arrogation of power from the Legislature.

THE COURT: Okay. And why not, because it's in your
view an illegal agreement before the election, get the thing
thrown out so that it is not implemented during the election?

MR. HILBERT: We don't have to, Your Honor. A void --

THE COURT: I know you -- but why -- you're not
answering my question. Why did you not? Because if your argument
is that this agreement is illegal and beyond the authority of the
Secretary of State, why allow an election to go forward under an
agreement that's illegal? What I hear you saying is we didn't
know what the results were going to be.

MR. HILBERT: Your Honor, again it has to be consistent
with existing law. And until that happens it has -- it has to be
consistent with existing law. And the law that -- we're under an
election contest here and that election contest has to happen
after the election actually takes place. So it does --

THE COURT: The challenge to the agreement -- the

 

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
Oo wa DD OO FP WO DY FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 13 of 59

 

 

12
challenge -- excuse me, Mr. Hilbert. The challenge to the
agreement has nothing to do with following an election contest.
You could have challenged the agreement independently of any
election contest. That's -- that's my point. If the agreement is

void ab initio, it can't be carried out, but it was carried out
because nobody filed any action in an attempt or you -- I'm not
going to say nobody. I don't know what happened before. But I'm
Saying you on behalf of your client did not file an action before.
And I don't want to -- I mean, I'm beating a dead horse here, but
it's an important horse because it leads to the next issue.

And that is, your attempt to ultimately remove an
election challenge that's been filed in the Superior Court of
Fulton County to this court with literally days left before you
think the world is going to come to an end. So let me ask you
this because this is an important -- an important thing to talk
about.

As I read your complaint, the thing that you got in
terms of dissatisfaction with the Superior Court of Fulton County
is that you believe the Superior Court has, basically, prevented
you from having the election contest decided in time enough so
that you can take action before Congress meets tomorrow. I mean,
that's how I perceive what your complaint is. But the truth of
the matter is, you filed the election -- well, you filed the
election challenge on December 4; is that correct? I think I have

my dates correct.

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
Oo aA DD OT Be W HO FH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 14 of 59

13

 

 

MR. HILBERT: That's correct, Your Honor.

THE COURT: And I know the state brings up an issue that
the filing fee wasn't paid right away and you had to pay the
filing fee. But follow these steps with me. The election
challenge could have been filed, obviously, the day after
Secretary Raffensperger certified the election results on November
20th, 2020. In fact, the election challenge is supposed to be
filed within five days of the certification. You waited -- let me
finish, and I'll give you plenty of time to respond to this. But
I want to get all of this out, so I don't interrupt you in the
middle.

So November 21st is the first day you could have filed
the election challenge. You chose obviously to request a recount
which is your right after the Secretary of State had already done
one recount, and you chose to wait until after or close to when
that recount was finished to file your election contest. All
right. That was a legal strategy that you chose, but you lost two
weeks between the 21st and the 4th to file an election challenge.
Then you filed a motion to have the Superior Court consider it on
an expedited basis. And then you immediately withdrew that
motion. I think the motion was filed on the 7th or the 8th of
December and then the withdrawal occurred maybe -- I think the
motion was filed on the 7th, the withdrawal occurred on the 8th.

So right after the withdrawal occurs, Judge Russell

basically says well, they've withdrawn their request for expedited

 

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
Oo HN WD OO FPF W NYO fF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 15 of 59

14

 

 

review of this matter, so I don't have to do it on an expedited
basis. I can treat this in the regular course of proceedings, and
she entered an order that basically said that. Well, after she
entered that order on December 10th, you decided to do two things.
Number one is, you filed a second motion for expedited review, but
you also filed a notice of appeal to the Supreme Court appealing
her procedural order. That stopped everything because the case
was appealed to the Supreme Court of Georgia. So the Superior
Court of Fulton County didn't have any jurisdiction anymore to
consider your renewed efforts to expedite your appeal.

You then go to the Supreme Court of Georgia, you try to
get them to do an emergency writ of certiorari. They deny you the
next day on the 12th of December. I think I have my dates right.
And then from the 12th of December until the 29th of December,
that's a 17-day period, you did nothing. You did nothing
and -~ and I understand the reason you probably did nothing is you
had a pending notice of appeal that was still pending in the
Supreme Court of Georgia. And then Chief Judge Brasher, who
realized you still had a motion to expedite that couldn't be taken
up because you had a notice of appeal filed, did an order that
kind of reminded plaintiffs, look, if you want us to take this up
on an expedited basis, you can't pursue your appeal. You have to
withdraw it. You need to make a decision. And then you decided
the next day, the 30th of December to withdraw your notice of

appeal and then right after you did that, the Superior Court acted

 

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT

 
Oo ~s DW Oo DW WwW YO

ft
Oo ©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 16 of 59

15

 

 

expeditiously, they got a judge from outside the district pursuant
to your request to consider the election contest, and it's Judge
Grubbs and she set a hearing for this week. So they acted as
quickly as they could after you finally withdraw your notice of
appeal.

You decided as a matter of legal strategy you'd rather
be in the Supreme Court of Georgia. That's a strategy. But when
you do that strategy, you give up your right to have the case
heard in the lower court. So let me go back.

There's two weeks between November 20th and December 4th
when you filed your election contest. There's another 17 days
between your notice of appeal and the time you withdrew your
notice of appeal. That's a month. That's a month. That's about
75 percent of the time from the date of the certification of the
election results until you filed the case in this court.

So my problem is, obviously, that you come to me at the
last minute, you had more than sufficient opportunity in the
Fulton Superior Court to get a hearing before now. You probably
would have gotten it resolved and you probably -- if you had not
wanted the Superior Court, you would have been up at the Supreme
Court by now. So that's -- that's your doing. That's not
anything that anyone else did. Go ahead and comment on it.

MR. HILBERT: Okay. Let me back up and explain where
that analysis is a little -- little flawed. First of all, I want

to go back to the previous argument that you brought up during --

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
oO wa DBD OO FP WW NYO FEF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 17 of 59

16

 

 

the Secretary of State. The Secretary of State himself said that
that settlement agreement was consistent with existing election
law. We did not know that that was a lie until after (audio
disruption). I just want to make that clear for the record. The
Secretary of State himself said that that settlement agreement was
consistent with law and we did not know that it was not consistent
with law until we realized after the election that hundreds of
thousands of illegal votes took place in this state.

All right. Now as to your procedural arguments and
issues. Let me address all of those.

First of all, there were three separate certifications
by the Secretary of State, all of which had different numbers.

The reason why we had to wait after the third certification to
challenge it, which we promptly did within five days under the
state election code, was because we didn't know what the real
number was until the third certification came out from the
secretary of State. The very fact that there were three different
numbers shows that the process was flawed to begin with.

THE COURT: Well, let me -- I hate -- I have to
interrupt, but here's the thing. You could have, could you have
not, filed an election contest after the -- I think it's actually
the second certification because they actually did a hand count
before the first certification. So I mean, there was -- it was a
first recount, if you were, before the Secretary of State

certified the election results. So could you have not under

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
Oo a4 DW OF FP WW DO FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 18 of 59

1?

 

 

Georgia law filed an election contest after that certification was
done on November 20th, yes or no?

MR. HILBERT: The answer to that is yes, with the caveat
that that was a risk-limiting audit. It was not true signature
match. It was not true, you know, verification of illegal votes
that had been counted in this election. The type of
certifications that took place were different throughout all three
of them, but to answer your question --

THE COURT: But Mr. Hilbert, do you agree -- Mr.
Hilbert, do you agree that that was the certification that the
Secretary of State was required to do within 17 days of the date
of the election? That was the statutory certification that he was
required to perform and he performed it. And you had the right to
file an election contest right after that was done, true or false?

MR. HILBERT: True. I'm not --

THE COURT: All right.

MR. HILBERT: -- going to dispute that.

THE COURT: I understand and you determined you just
chose -- you just chose not to because you wanted to wait for the
next certification to be done. And -- and again, that's a legal
Strategy. I get that. But at that point, you knew that the
certification was that Joe Biden won by a certain number of votes,
and if history proves, you know, what we go by, you know, we have
seen in hundreds of election contests that when you got the number

of votes separated between the first and second place people when

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
oO 44 HD OO FP W HO Ff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 19 of 59

18

 

 

they do these recounts, it doesn't change in the thousands and
tens of thousands; it changes, you know, 1,000 or 1,500 or a
hundred or whatever. But you decided -- you decided and it was a
legal decision and I'm not -- I'm not faulting you for that.
That's a legal decision that you made. But -- but it was the
decision knowing that you were risking that 14 days of time that
you took up by not filing that election contest which took that 14
days away from the Superior Court to be able to resolve your
election contest.

MR. HILBERT: But let me answer you, Your Honor.

THE COURT: Okay. Go ahead. Go ahead.

MR. HILBERT: So first of all, the election code allows
us -- it's almost like a civil code. It doesn't have -- it
doesn't even mention laches. It doesn't mention anything else.
It's a civil code and allows us to do it in five days. So for us
to say that it could have been done then or now, we have the
statutory obligation and remedy to file it when we did.

But to get into your point about the legal strategy of
what happened in the state court. Let me address that for a
moment. In our original petition, the first thing that we
requested in our prayer for relief was for the immediate
appointment of an administrative judge. That was on December 4th.
It is not the obligation of my -- me as counsel or my co-counsel
in that state court action to inform the Court of its job to

independently look at the pleading and actually realize that this

 

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
Oo SN DW OO BP WD DN Fe

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 20 of 59

19

 

 

is an election contest and appoint a judge in a timely manner.
That was done on December 4th. The Court had knowledge, the Clerk
of Court had knowledge, the Clerk under the election code
specifically was required to give notice. That didn't happen.

Now, let's get to the -- to the procedural issue of --
that you brought up regarding the order that was entered by Judge
Constance Russell who is a dear friend of mine. She was illegally
appointed. She had no eligibility to preside over this case under
the election code. She was an acting judge and she resided in the
county. Under the election code, she had no authority to enter an
order at all. It was a nullity. That order -- we were left with
no choice but to try to appeal that order because it completely
shut down the case. There was nothing literally legally or
procedurally that we could do to file with the Court to say, wait
a minute, Your Honor, that order that you illegally entered
because you have no lawful right to preside over this case, must
be vacated. She could do nothing.

And, in fact, Judge Russell called me on the phone and
specifically told me, I don't think I can do anything further in
this case. It was that -- upon that reliance of what she said to
me that we had to take the extraordinary relief to go up to the
Georgia Supreme Court to get them to try to do their duty to
nullify that order, so that we could proceed in an expedited
fashion.

THE COURT: But -- but you were unsuccessful. The

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
Oo ST DD OO BP W DY FH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 21 of 59

20

 

 

Supreme Court turned you down within a day; right?

MR. HILBERT: They think that it was a non-final order.
We argued it was a nullity on its face; and, therefore, the Court
had no ability to stop the procedure of this case.

THE COURT: Okay. And at that point you knew that the
Georgia Supreme Court was not going to give you an expedited
hearing on this. That was done. So at that point you had to make
a decision and that is, well, do we stick with the notice of
appeal knowing as you well know as an experienced attorney, that
nothing is going to happen fast. When you got a notice of appeal
pending and the appellate court has denied your ability to take it
up on expedited basis. So you had to determine at that point
well, do we maintain the notice of appeal or not? Did you go back
to the Superior Court and beg, you know, oh, my God, we need to
have a hearing tomorrow, now that we've been turned aside? And,
no, you didn't do anything. And it wasn't until Judge Brasher
issued his order that basically said, hey, you know, I'm ready to
appoint someone else to hear your election contest case, but
you've still got your notice of appeal pending, what do you want
me to do?

MR. HILBERT: I disagree, Your Honor. We did do
something. We gave notice to the Court. We filed notices on the
record with the Superior Court to appoint the judge, and also for
the Clerk to do its duty. But what the Court also is not

mentioning is the first order that was entered by Judge Brasher

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
Oo Ss DW OO FB WW DO FF

10
11
12
se)
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 22 of 59

 

 

21
that delayed five days in order to raise objections to the
appointment of a judge.

THE COURT: But so why? At that point you had filed a
notice of appeal. So what?

MR. HILBERT: Well, no, no, no, no. He -- I believe he
filed that previous -- if I'm correct, and I might be mistaken on

that.

THE COURT: He filed it on the 11th of December; right?

MR. HILBERT: Well, regardless --

THE COURT: You filed a notice of appeal on the 1ith of
December, so...

MR. HILBERT: I know. It was the timing of getting it
to the Court and when it occurred and so on and so forth. We were
left with no opportunity to proceed with the case at that point.
And then even when that five-day period went by and no objections
were raised, a judge was not appointed at the end of that day.
The judge -- that order from the Superior Court is a nullity.
It's arguable that the Superior Court still had jurisdiction to
enter an order in that case, because it was an absolute nullity.

THE COURT: All right. Go ahead.

MR. HILBERT: All right, Your Honor. I also want -- I
want to get to ~-- further on the issues of the brief that the
defendants filed last evening. They failed entirely to cite the
Carson v. Simon case from the 8th Circuit, the 7th Circuit

decision, Wisconsin case, they didn't even address that as well.

 

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
Mm WW NN -

oOo wat nD Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 23 of 59

22

 

 

And they also relied on De La Fuente, which is an unpublished
opinion and has no binding authority in the case. Also, Allen v.
Wright, that has been distinguished as well, and they didn't
inform the Court of that.

When it gets to the four-prong test for the temporary
restraining order and preliminary injunction, the first prong is a
substantial likelihood of success on the merits. And I want to
point out, we briefed this again in our pleadings and such, but I
want to point out a specific code section from the Georgia Code,
it's 0.C.G.A. 21-2-524(c), and that, basically, says an absolute
right of the President or an aggrieved voter, as well, or an
aggrieved elector to challenge the election contest and demand a
recount. And what's interesting about this particular code
section, is it specifically provides in the code section that no
evidence is required to even be pled for that relief to be given.

So it's our position, Your Honor, that under the Georgia
Election Code, which again is the arrogation of common law in
(audio disruption), there's almost a presumption of success on the
merits as regarding that particular claim.

We have Gabriel Sterling who is an agent of the
Secretary of State who has come out and said on behalf of himself
and the office that he admits that illegal voting took place. So
we believe that there is going to be a substantial likelihood of
success on the merits of basically all of our claims once we're

able to actually have a hearing on the merits of -- in the lower

 

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
Oo SYS WD OO BP W DP FH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 24 of 59

23

 

 

case.

Now, you mentioned earlier also that a trial has been
set on January 8th. That is of significant import because,
obviously, January 6th Congress is meeting to open votes. A
hearing on January 8th means nothing. It ostensively moots the
entire election contest. Therefore, we have irreparable harm, we
have immediate necessity for a hearing today (audio disruption).

THE COURT: And I've given you that hearing. But what
you're asking me to do is to take the unprecedented action of
decertifying an election.

MR. HILBERT: Correct, Your Honor.

THE COURT: Let me tell -- let me tell you something.
There is one remedy at this point. The Secretary of State has
done what is required to do of him. And that is, he certified the
election results under 21-2-499(b), I believe it is. The Governor
then did what is required of him and that is, he's got one job to
do. And that is once the Secretary of State certifies the
election results, he sees who won, you know, who got the most
votes and then he certifies the presidential electors.

The remedy for doing something with respect to objecting
to those electors is a single remedy. It's a federal law. It's
in 3 U.S. Code, Section 15. And that remedy lies exclusively with
the Congress of the United States. And as we know from what we
have read there are people in Congress that are going to pursue

that remedy, and that is, you know, once the President of the

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
oOo JJ DW OO BP WD PM fF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 25 of 59

24

 

 

Senate announces the electoral votes for each state, one senator
and one house member have the right to object to those votes being
accepted. There's a provision in the statute for a debate to
occur in each of the bodies, and there's a vote in each of the
bodies as to whether or not to accept those electors. Am I
correct about that?

MR. HILBERT: You're correct about the process, but I
don't think you're correct --

THE COURT: Name me -- name me -~- name me any authority
that says that a district judge has the right to step in and usurp
the authority of the Congress of the United States and decertify
the electors that have been certified in -- by the State of
Georgia in this case. Because you talk about, you know, people
talk about activist judges. I cannot think of a more activist
thing for a judge to do than to basically cross the line into
another branch of government that has the authority and the sole
authority once the state certifies its electors to basically not
accept those electors. Give me some authority, give me any
authority.

MR. HILBERT: I'm going to give you the authority, Your
Honor. I respectfully disagree with the analysis, because, first
of all, the Secretary of State certainly had a duty to count. And
he did his duty to count. But what he didn't do was he counted
illegal votes.

THE COURT: And that's what election -- and that's what

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
oO ~sS HD OO Be WD NYO FH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 26 of 59

25

 

 

election contests are for and that's -- wait a minute. And that's
what you filed. That's the procedure to challenge the
certification is to file the election contest, which you did, and
you just, you know, didn't do it expeditiously enough and now
you're -- you -- you have set this date of tomorrow as the
drop-dead date which, you know, you could have gotten this
resolved beforehand, but you didn't.

But here's -- here's the thing about that drop-dead
date. Mr. Hilbert, let me finish. Here is the thing about that
drop-dead date and that is, that is the drop-dead date for
Congress to do its job. That's what that is. So, you know, the
last remedy that there is for the plaintiff is for Congress to not
accept enough states to change the total electoral votes. That's
his last remedy, because the election contest was not decided by
Fulton Superior Court in time, possibly to alter that. And that's
not the fault of the Fulton Superior Court, as you've alleged. So
that's the problem that you've got here with me taking what would
be an absolutely unprecedented action.

MR. HILBERT: Let me give you the legal authority, Your
Honor, first under both state law and federal law. The first is
O.C.G.A. 21-2-525, where the election code again which is in
derogation of common laws which says the court having jurisdiction
of the action, shall have plenary power throughout the area in
which the contested primary election was conducted to make, issue

and enforce all necessary orders, rules, processes and decrees

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
oO a HD OO BP W HNO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 27 of 59

26

 

 

according to the course of practice in all civil cases and for a
full and proper understanding and final determination and also
enforcement of the decision in each and every case. Also the
election code specifically says that the only exclusive remedy on
the election code is a new election under 21-2-527(d). That's the
state law that we're operating under, Your Honor.

The federal law which also gives authority and power to
the Court to do this remedy is 3 U.S.C. Section 2. And Professor
Eastman is going to speak and opine upon that. And, Mr. Eastman,
if you would like to jump in here since we're on this argument at
this point in time.

MR. EASTMAN: Sure, Your Honor. Thank you very much.
Let me back up for just a moment. Because one of the things that
the defendant alleges in their opposition papers yesterday is that
certification can't be undone at all. That -- that would make the
whole contest statute meaningless, and there's lots of provisions
in the state code that allow for a revisiting of the certification
once the contest has been done. Our issue here --

THE COURT: As a matter -- excuse me, Mr. Eastman. As a
matter of fact the General Assembly in its infinite wisdom did
provide for a remedy for delaying the certification of electors.
And it's contained in Code Section 21-2-499(b). And after it
basically sets the deadlines for the Secretary of State to certify
the election and the Governor to certify the slate of presidential

electors, the general assembly provided as follows:

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
Oo SJ HD OT WB WW HO Ff

ho
Oo ©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 28 of 59

27

 

 

Notwithstanding the deadline specified in this code
section, such times may be altered for just cause by an order of a
judge of a superior court of this state.

Did plaintiff seek a delay of either of those deadlines
from a judge of the Superior Court of Georgia?

MR. EASTMAN: No, Your Honor, but those were before the
certification and before the tally is even known. The fact that
the contest statute allows us to file a challenge to the
certification within five days after the certification is entered,
would become meaningless if that certification was as defendants
alleged, something that can't be undone. The fact of the matter
is the whole point of the contest election is to undo it if it --
if it was illegally entered as we allege it is.

And the fact that we have a number of -- of statutory
provisions that simply were not complied with in the conduct of
the election -- and I'll go back now to the federal issue. The
Supreme Court in Bush v. Gore and this is the majority opinion,
the per curiam majority opinion acknowledges that when the
Legislature has decided to allow for a popular vote to choose the
elections, the right to vote is fundamental, but it's very
important the caveat it puts on that, as the Legislature has
prescribed. Our argument here is that this did not occur as the
Legislature prescribed. It didn't do it on the front end with the
violations that occurred in the state statutes during the

election, and it didn't occur on the back end with -- with the

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
oO ws1+ HD OO BP W NY F

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 29 of 59

28

 

 

contest not being -- not being timely considered.

I know you disagree with Mr. Hilbert on whether that was
the Court's fault or decision or whether our fault, but if we get
over that hurdle on the merits the fact that that wasn't done
means that that certification remained contingent and can be
changed. And it is certainly within the power under 3 United
States Code Section 2, that means the election wasn't concluded.
It had failed to choose electors in a lawful manner as prescribed
by the Legislature on the date assigned by Congress. And that
means under Section 2, the power is to void that statute.

And I think the Seventh Circuit's decision here that we
cite in the brief but -- but is very telling. The Seventh Circuit
ultimately ruled against the Trump campaign on -- on laches
grounds, but held if it wasn't for that problem -- and by the way
that issue is pending in the Supreme Court ona sur-petition right
now. The 7th Circuit specifically held if it wasn't because of
that, the proper remedy for the Court would be to void the
certification and leave it up to the Legislature to decide what
further action to take. And that's precisely what we've asked
here. And it's not unprecedented.

We cite in our brief a couple of -- of Georgia cases
that deal with the issue of changing or challenging the
certification or requiring it to be redone after -- after the
certification is issued.

THE COURT: You're talking -- wait a second. You're

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
oOo wa HD oO FBP W NYO FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 30 of 59

29

 

 

talking about the certification of the election. I'm talking
about the certification of the presidential electors, the slate
of -- that's been submitted to the electoral college. None of
those cases say that a federal judge has the authority once the
state certifies its slate of presidential electors in accordance
with state law, the electoral college has met and chosen the
victor of the presidential race, at that point none of those cases
say that a federal court has the authority to basically stand in
the shoes of the Congress of the United States and start saying
that, well, I don't care what the electoral college did, I'm going
to say that Georgia's votes, ~- Georgia's votes don't count,
Georgia electors that have been certified and that have gone
through the electoral college process that that is undone. None
of those cases come close to saying that. You're using
electoral -- you're using cases where -- where election contests
were made, where challenges were made to the certification of the
votes to try to extrapolate that into saying that a district court
somehow has a coextensive authority with the Congress of the
United States to throw out a slate of electors after the vote's
been done. It's over. The electoral college has met. You think
that's not unprecedented.

MR. EASTMAN: Well, Your Honor, two things: One,
let's -- let's take it at its -- at its bare minimum. If there
was conceded violations of state law that resulted in an election

that was illegally entered and that the results of that election

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
Oo wa WD OF FP W NY EF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 31 of 59

30

 

 

were then certified improperly, and the certification was in
error, and the election contest is not done by December 14th when
the electors meet and vote, what you're saying is that there is no
authority for the state to correct its own illegal certification
because once those electors vote and cast and send that letter of
certification to the Congress, there is nothing the state, the
federal courts or anybody can do. I think that's contrary to

what -- the one example we have in -- in the last 150 years when
electors in Hawaii voted for President -- Vice President Nixon in
1960, and those certifications were entered. There was a court
order to hold a recount. At the end of that recount they
determined that in fact Senator Kennedy had won the election and
another certificate was entered by the newly elected governor of
that state and that one was sent to Washington as well. But that
one was triggered by a court action ordering a recount after the
certification had been entered. I do think that provides a
precedential authority and to hold otherwise would mean that there
is absolutely no way to correct the illegal certification. And if
that's the only one before Congress, some have argued that
Congress has no authority to refuse to accept it. That means a
blatantly illegal -- we have to assume for this purposes that the
certification was improperly entered. That means an illegal
certification would result in illegal electoral votes being
counted in Congress with nobody being able to do anything, and

that renders void the statutory mechanism for challenging. I

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
Oo Sa DH OO BP W PF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 32 of 59

31

 

 

don't think that can possibly be the right answer. It's certainly
not the answer we saw in Hawaii in 1960.

MR. HILBERT: Your Honor, I would like to add to that --
that. Under Georgia law as well, if the slate is decertified, the
general Legislature -- the General Assembly of Georgia can meet
and vote upon a new slate. That is a remedy. The court doesn't
have to order that. That can be done on its own when they come
back into session, and it just so happens that they will be back
in session or they are in session through January 11, is my
understanding.

So what Mr. Eastman or Professor Eastman has just said
we're essentially putting the imprimatur on an illegal certified
election, an illegally certified elector slate, and then Congress
then is going to say, okay, we're going to turn a blind eye to
this and we're going to put imprimatur that it was okay for all of
these illegal votes in Georgia to be counted and this electoral
slate to be tendered, opened and counted and that becomes somehow
a true and accurate representation of the voters of Georgia. It
simply is not.

The general assembly of Georgia, their duty -- they
elected representatives of all of the voters of Georgia, all of
the citizens of Georgia. Give them the opportunity to vote on
this issue and make it accurate. Let them look into the illegally
counted votes. We have just in four categories out of 39 alone,

to show that there are 20 -- in excess of 24,000 illegal votes

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
m W Bh fF

Oo ~1 Hn OO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 33 of 59

32

 

 

counted. The disparity is only 11,779. It's less than point one
percent difference.

So from my perspective, you know, the defendants have
argued disenfranchising millions of voters in Georgia. No, I
disagree with that statement entirely. The voters in Georgia,
they have voted for their elected officials. There is a remedy
for them to step into their shoes and vote on their behalf to
create and have a proper certified electoral slate that is not
corrupted by illegal votes or an illegal constitutional settlement
contract. I don't think this is extraordinary relief. I don't
think it's extraordinary to say, General Assembly, you have the
power to do this, the constitution allows it, go and do it. I
don't see how that's extraordinary. It's already in the law.
We're just asking for the law to be applied.

MR. EASTMAN: If I may, Your Honor, let me run through
real quickly some of the other points in their opposition brief
last night.

The question of standing, they rely on the Bognet case
out of the Third Circuit, but the Eighth Circuit's case in Carson
and the Seventh Circuit case in Trump versus Wisconsin Election
Commission holds exactly the opposite. That the candidate is
different than private parties. And so the three cases they cite,
Lance and Dillard and Wood all involve private parties. And so
don't -- don't control on standing questions for candidates. I

think the second ~- Seventh Circuit's analysis is particularly out

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
Oo SF HD OO SP WD HP FH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 34 of 59

33

 

 

there on the standing question.

On the mootness question, they say that they can't
decertify without running afoul of Bush v. Gore. But what was at
issue in Bush v. Gore, was a state court altering the state
election scheme in order to decertify what had been done in
compliance with state law.

Here we were asking for decertification because the
state law was not complied with. And I think that makes a very
important distinction.

On the laches question, the question pending before the
Supreme Court of the United States right now on the laches
question, is whether laches can ever prevent a federal court from
getting or a state court, Supreme Court in those two sur-petitions
out of Wisconsin from getting to the merits of a federal
constitutional issue. And I think this is one of the major flaws
throughout their brief. They keep saying it's only state law.

The Supreme Court made very clear -- well, Chief Justice
Rehnquist in his concurring opinion which most think is the
accurate description of the law, that when the state legislature
has decided the manner for choosing presidential electors and they
do that by enacting state law, those state laws take on an
independent authority as a matter of federal constitutional law.
And that's why we get the Bush v. Gore case in the first place.

It raised a federal constitutional question about whether the

state laws that had been adopted to pursue their federal authority

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
oO a4 DW OO FPF W NY FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 35 of 59

34

 

 

on choosing presidential electors, were actually being complied
with. And then I'll touch on the Eleventh Amendment issue as well
because it centers on that as well.

The Eleventh amendment Ex Parte Young exception is
when -- and they're right about this, if we're only challenging
State law but because the state law has an independent authority
under federal law, Ex Parte Young exception applies here. And the
same is true on the abstention doctrines because we're dealing
with a question of federal law, how that state law which
implements federal constitutional authority and, therefore, raises
federal constitutional issues, is being applied and the abstention
doctrines there are not relevant.

I think I've touched on all of the additional points
they raised. I'd be happy to answer any questions you might have
about any of that.

THE COURT: Thank you, Mr. Eastman. Anything further,
Mr. Hilbert?

MR. HILBERT: The only thing I would reference and then
I will abdicate here, is the Purcell doctrine that was cited by
the defendants in their brief. Mr. Eastman can certainly talk
about that a little bit more, but I want to let the Court know
that we believe the citation of the Purcell doctrine actually may
be an admission by the defendants that the illegal settlement
agreement actually altered Georgia's Election Code.

The settlement agreement did not make new law as the

 

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
Oo v4 DN OO BP WY DY Fe

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 36 of 59

35

 

 

defendants claim and invalidate -- had no effect on Georgia's
election rules and Purcell doesn't apply at all.

THE COURT: All right. Thank you. Before I go to the
defense, let me check with the court reporter who has been
diligently taking all this down.

(A discussion is held off record.)

THE COURT: Okay, thank you very much. Let me hear from
defendants.

MR. WILLARD: Thank you, Your Honor.

Plaintiff threw a Hail Mary illegal pass here at the
thirteenth hour. The problem with his Hail Mary pass is that the
quarterback is alone on the field. The fans have gone home, the
marching bands have gone home, even his own team has gone home,
and the plaintiff continues to think that he has some viable path
forward to victory despite the fact that the popular vote is in,
counted, the electoral votes have been cast and all that is left
now is for Congress to count the votes.

Before I get into the legal arguments that we raise in
our brief, I just want to speak for the record. There has been a
lot of regurgitation today by plaintiff's counsel of the phrase
invalid certification, illegal votes. When you actually look at
their evidence, Your Honor, which the state court will do on
Friday, you will see how specious their arguments are, and how
factually unsupported their arguments are. And you can see that

in their inclusion in the federal court pleadings of all their

 

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
Oo ast DN OO SP WD DO FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 37 of 59

36

 

 

state court pleadings. They are throwing the equivalent of crap
up against the wall just hoping that some of it will stick and
convince someone, whether it's a member of Congress who believes
they have the ability to ignore their oath of office to consider
how the electorate has voted and how the electors have cast their
votes or whether they just want to continue to hoodwink the public
and -~ or certain members of the public and continue to contribute
to legal defense funds and other things.

The fact of the matter is, the Secretary of State and
the governor acted pursuant to state law. The certification of
the election was valid. The certification of the ascertaining of
the presidential electors by the governor was valid, and it
reflects the express will of the Georgia people that have been
validated through three counts of the popular vote in the State of
Georgia. .

Before we even get to the merits of the plaintiff's
complaint, though, you have the jurisdictional issues that have to
be overcome by the plaintiffs which they have woefully failed to
overcome.

The Eleventh Circuit in the recent Wood decision
established and reiterated that federal courts are not proper
venues for postelection contests about vote counting and alleged
violation of state law by state officials. One component of that
federal restraint is an examination of Article III standing.

Plaintiff's argument today completely ignores their lack of

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
Oo wa nD oO FP WD DY FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 38 of 59

37

 

 

Article III standing. It is plaintiff's burden to establish that
there has been an jury in fact, that is (audio disruption) and is
likely to be redressed by any court order. And the crux of
plaintiff's complaint is they're asserting a violation of the
electors clause in certifying the election results and the
certificate of ascertainment, and a violation of the due process
clause by certifying while the contest was pending.

I believe as the Court has recognized, there is
Significant doubt as to the whether the plaintiff's election
contest was actually pending at the time due to the failure to pay
the requisite fees on the Friday before the certification was
made. That's the equivalent of saying that a complaint was
pending because you wrote it, you stuck it in your car, you drove
it to the courthouse and even though you forgot to walk it in and
get it filed, it was still pending.

As we argue in our brief, the plaintiff lacks the
standing to assert a claim under the electors clause. The
plaintiff cannot stand instead of the General Assembly for any
alleged usurpation of the state lawmaking process. It failed to
address how they have any standing to assert a violation of the
elector clause under any of the applicable circuit court decisions
that have addressed that, including the Wood decision by the
Eleventh Circuit.

Plaintiff also lacks standing to assert a due process

Claim. They make unsupported allegations of illegal votes being

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
oOo wa nD OO BP WD HPO F

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 39 of 59

38

 

 

counted, counting officials which is risible based upon the anemic
proof by the plaintiffs, and it is not traceable to any of the
state defendants.

The defendants were under a federal and state statutory
imperative to certify the results of the election due to the
failure of any party, including the plaintiff, to invoke the state
procedure that might have delayed the certification process for
presidential electors. Even ignoring their lack of Article III
standing to bring these claims, the plaintiff's claims are moot.
We have litigated a number of cases over the intervening two
months since the November 3rd election.

In all of those cases, we have had a constantly shifting
example of what is the real imperative date from the plaintiffs,
including this plaintiff and his affiliated entity. First it was
December 8th. We've got to have everything done by December 8th
to invoke -- everything that has to be done, courts have got to
rule. Then it was the date that the presidential electors cast
their ballot. Everything has to be in, everything has to be done
by that. Now it's January 6th when Congress will open and
tabulate the already cast electoral votes. One can just imagine
as plaintiff continues to claw with the fingernails to this fix
that he can somehow overturn the vote of the Georgia population
and the popular vote in all 50 states, plus the District of
Columbia, then next we're going to hear, I'm still in office

through January 20th. January 20th is the operative date. I

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
Oo 7 DW TO Ww W HNO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 40 of 59

39

 

 

don't care what Congress has certified. I don't care what
Congress has tabulated. I can still assert claims.

There is no case (audio disruption) anymore. As the
Eleventh Circuit has held, federal courts are powerless to turn
back the clock to a time precertification. It's just not
cognizable under either state or federal law to somehow ignore
what has already been done thus far. And that is, there is
a -- there is an envelope sitting in the archives of the United
States that contains Georgia's cast electoral votes. The only
thing left to do is tomorrow for Congress to discharge additional
obligation. There's not a thing this court or any Georgia court
can do to undo that completed act.

In addition to the plaintiff's claims being moot,
plaintiff's claim are barred by the laches doctrine. As the court
has already pointed out, the settlement agreement was entered into
not just by the Secretary of State, but the state election board
on March 6th. Plaintiff did nothing at that time to challenge the
settlement agreement, nor did any of the other parties who post
November 3rd have raised challenges to that settlement agreement.
That settlement agreement was entered into pursuant to the lawful
delegation of authority from the General Assembly to the state
election board. The state election board pursuant to that
delegated authority, entered into an agreement designed to ensure
as the General Assembly has changed them, with the uniform

application of election law throughout the state. That is exactly

 

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
Oo ws DD OO BP WW NYO Ff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 41 of 59

40

 

 

what the settlement agreement contemplated and reiterated. And
the settlement agreement actually references the fact that a
proponent of the settlement agreement was the February adoption by
the state election board of the state election board rule. At no
point in time has the plaintiff brought a declaratory judgment
action challenging the SEB's promulgation of its rule, nor has he
challenged the application of the settlement agreement prior to
the November 3rd general election.

The Fifth Circuit, before the circuit split, so its
analysis still holds true in the 1973 Tony decision, what you have
is a plaintiff who either is manufacturing a constitutional
violation now or was perfectly aware of a constitutional violation
at the time that it occurred, but was hoping to benefit from that
constitutional violation and so sat on his hands until it became
apparent that he was not benefiting from that. And in neither
instance is it appropriate for a federal court to now come in
postelection and reward plaintiff for sitting on his hands.

The delay in this case by plaintiff is inexcusable. We
had a November 3rd election. We had a November 20th
certification. Pursuant to the unsupported chatter out there
raised by the plaintiff and his supporters, the Secretary of State
ordered an unprecedented hand manual tabulation of the election
results. Those, once again, confirm that the plaintiff had lost
the election. Then pursuant to his statutory right, the plaintiff

asked for a recount. That third tabulation of the votes once

 

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
oO wa HD OF BP WD NY FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 42 of 59

41

 

 

again confirmed that the plaintiff had lost the State of Georgia.
At no time until the expiration of five days from or the December
7th certification, at that point the plaintiff suddenly decided
I'm going to bring an election challenge. I'm not going to invoke
the specific procedures to delay the certification of the
presidential election or the certificate of ascertainment that
would go to the archivist of the United States, I'm just going to
file a garden variety election challenge and then through my own
inaction as well as some improvident decisions that I make in the
litigation context, I'm going to allow my case to compost in the
Fulton Superior Court.

As the Georgia Supreme Court has admonished election
contestants time and time again, most recently in the Cook
decision, just because the General Assembly has given you a
temporal window through which you can theoretically assert your
claims, does not mean that you can fully utilize that temporal
window if there will be some intervening act that occurs before
the judicial process can stay out.

In the Cook case there is a statutory right that you can
file appeal from an election contest ten days after the decision,
and what the plaintiff in that case did or what the appellant in
that case did was wait until the full ten days before filing their
appeal to the Georgia Supreme Court. In the interim, you had the
certification of the results and you had the person, I believe,

take office. And what the Georgia Supreme Court says is just

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
oOo wat DB OO FP WD DYNO fF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 43 of 59

42

 

 

because the General Assembly has given you ten days, doesn't mean
that you can sit on your hands like the plaintiff has in this case
and wait for that full temporal period to elapse. You've got to
move with expeditious discretion. And the plaintiff here has at
every turn failed to move expeditiously.

If one were so inclined, one could read it as they don't
want a decision on the merits in the state court. They want to
have the specter of uncertainty out there for their supporters and
Congress tomorrow because they know once a court examines their
complaint, a court will determine that it is specious.

Plaintiff's claims are also barred by the Eleventh
Amendment. The relief against the state acts or is limited to
perspective injunctive relief under Ex Parte Young. What
plaintiff wants to do here is to seek a remedy for something that
has occurred in the past and seek retrospective relief regarding
the decision of the secretary to certify the election results and
the decision by the governor to issue the certificate of
ascertainment to the archivist of the United States. It is
improper for a federal court to consider the relief proposed by
the plaintiffs to undo those completed acts.

At this point in time the role of the Secretary of State
and the governor in the presidential electoral process is the same
as it is for any other member of the Georgia electorate. And if
they so choose, watch the outcome in Congress tomorrow of the

tabulation of the electoral votes. There is no further action

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
oO wa WD OO Be W DY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 44 of 59

43

 

 

that can be restrained on the part of either the governor or the
Secretary of State. And the request by the plaintiffs to create a
process through judicial fiat that would set aside the statutorily
enacted process by the General Assembly, the General Assembly has
decided we're going to allow the people of Georgia to vote, once
those results have been certified and that certification has been
transmitted to the governor, then we are going to delegate to the
governor the authority and the duty to transmit that certificate
of ascertainment to the archivist of the United States. One week
later, we are going to delegate to the certified slate of
presidential electors to gather, as they do in all 50 states and
the District of Columbia, and cast their electoral votes for
president. At which point they're going to be sealed in an
envelope and sent up for Congress to tabulate. There is nothing
to enjoin for the secretary or the governor, nor can any mandatory
injunction issue to force them to, in effect, put White-Out on the
votes of the people of Georgia and live in this world of fiction
where the plaintiff prevails in the State of Georgia.

Even assuming that all the jurisdictional issues by the
plaintiffs could be overcome, which they have woefully failed to
address or much less set aside, there are core principles of
federalism at play here that caution against this Court inserting
itself into the electoral process and setting aside the
statutorily mandated process that the General Assembly has

adopted.

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
m Ww MN fF

oO ws DH Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 45 of 59

44

 

 

THE COURT: Well, as a matter of fact, I mean the -- the
Eleventh Circuit or certainly the Fourth or Fifth Circuit of which
I'm bound by that precedent, has basically instructed me that I'm
not to insert myself into a state election contest where the
challenge is based on the misapplication of state law,
unless -- unless there can be some federal constitutional
violation. And what -~ I mean, what their -- what the plaintiff
is saying in this case is that they're alleging there was fraud
committed under state law. This isn't a federal claim. I mean,
it's a state claim that belongs in state court under a state
election contest challenge, and the -- the way in which plaintiff
is trying to make this now a federal issue, is that, goodness,
Congress is going to meet tomorrow and we've got to do something
about this. But, you know, as I've already talked about, that
remedy lies with Congress, period. I mean, there's a federal
statute at this point. There's a single remedy to not count the
properly-certified electoral votes of the State of Georgia, and
that's if Congress goes through that procedure and federal law,
they're objections made, they debate those objections, and then
Congress votes pursuant to that federal statute not to accept
those electoral votes. That's it. I mean, that's the only thing
left right now.

So I mean, one of the problems that I've got, obviously,
is, you know, we get a lot of cases removed from federal

court -~- I'm sorry, from state court a lot of times, some of which

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
Oo ws DH OO FP WD HP FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 46 of 59

45

 

 

I would -- I would argue we need to change the dollar amount for
minimum jurisdiction a little higher because I'm getting tired of
dealing with auto accident cases, but that's another issue for
another day. But -- but not to make light of it, I mean, this is,
basically, kind of like a removal. I mean, what they're trying to
do is to remove an election contest case to me to decide today
that, oh, my gosh, you know, there was all this fraud issued in

the Georgia election and we need to just turn the clock back.

And, you know, I just -- it's -- you know, I keep using the word
unprecedented, but it's -- it's -- it's even beyond that.
It's -- at some point in the law there is finalization, whether

we're dealing with elections, whether we're dealing with other
things. And as long as there is an opportunity for a party to
challenge actions that the state has made or is going to make, due
process is satisfied.

Georgia provides multiple ways in which parties cannot
only contest elections, but in the presidential context, can
actually go to a court in Georgia to delay the certification. I
mean, so there are these options that the state through its
legislature provided to folks like the plaintiff who decided for
whatever reason and, again, you know, it's -- it's not up to me to
criticize legal strategy. Lawyers have strategies and you pick
one way to go and it sometimes doesn't work out and we've all been
there before, but there's a -- there's something that happens when

you pick that way and you don't pick another way, you've got to

 

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
Oo SF HD OO SBP W NO kf

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 47 of 59

46

 

 

live with the consequences. And I think the problem that
plaintiffs have -- that plaintiff has here, is that plaintiff just
can't live with the consequences and there are other legal options
that were not taken. And, again, you know, plaintiff I'm sure
went on advice of counsel and I understand that, but

there's -- that comes with -- with, you know, some final -- final
decisions that are made that you then can't reverse. And that's
just the way things are. And it's hard to accept sometimes, I
understand that. But the truth of the matter is, the Secretary of
State did his duty here with respect to the certification of the
elections, and I understand there is still an ongoing election
contest going on and that's going to continue on through at least
this week. And the governor did his duty in terms of certifying
the electors of the State of Georgia. There was nothing done to
prevent that happening. And something could have been done.
Georgia gave plaintiff and others the opportunity to delay that
and they chose not to do it and that's the choice, but they've got
to live with the choice. And, you know, the answer to this case
is not that, well, mea culpa, we could have done all of this, we
didn't do it, now federal judge, go ahead and stop -- go ahead and
act like Congress and just stop the count. Stop the count of the
electoral votes. And, you know, this is one judge that is not
going to do that. Because I took an oath, and the oath was not to
put myself in another branch of government. It was to decide

cases that are brought before me in accordance with the law. And

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
Oo a4 HD OO FP W NH F&F

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 48 of 59

47

 

 

what plaintiff is asking me to do, quite frankly, would be
something that I think in another context would be criticized for
a judge going way beyond what a judge's duty and oath are. So...

MR. HILBERT: Your Honor, may I respond to Mr. Willard?

THE COURT: I'm going to give you a chance to rebut but
I'll going to give Mr. Willard an opportunity to finish.

MR. WILLARD: Thank you, Your Honor, and I will try to
keep it brief summing up what I have, and then I think Mr.
Anulewicz is going to address the PI factor for why the court
should, likewise, to grant relief to plaintiffs on that basis.

But the Court has hit the nail on the head. We have
state law to choose and state law concerns. They are just as
frivolous -- frivolously asserted as any of the constitutional
violations under federal law. I will say that to the extent that
they are claiming a due process violation, that is all about how
their state law claims are going to be processed, I think would be
ludicrous in any context, especially in this context, to think
that a plaintiff could create delay in the state court, could
cause the state court to be unable to render a final decision, and
then to run to federal court and say, the state is violating my
rights because it's failing to act expeditiously in the state
court proceeding, but in effect that's what plaintiff has come in
today and is arguing before the Court, that this Court --

THE COURT: Actions have consequences and, again, you

know, they may have an argument if the State of Georgia did not

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
oO 4 DN OO DW W YP FB

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 49 of 59

48

 

 

provide a mechanism to delay the certification of both the vote
and the slate of presidential electors. If there was no means by
which to do that, I mean, I don't know, they may have had a due
process argument that they were locked out of being able to do
that while they were pursuing their election challenge, but the
State of Georgia provides that. I mean, clearly they could have
gone to either the superior court or -- they could have filed the
election challenge, of course, the day after the original
certification and then they could have asked that judge right then
and there we have an election challenge, please issue an order
keeping the governor, for example, from certifying the slate of
presidential electors under 21-2-499(b) and that was not done.

And again it's a choice. People make choices and there are
consequences to the choices, and you can't just make those choices
and decide, you know, with 24 hours or less to go to come -- run
over to federal court and think the federal court is going to bail
you out of the consequences of your choices. And that's the
position that the plaintiff has put this Court in and, you know,
it's -~- it's -- you know, I've said what my concerns are about it.
So I'm not going to beat a dead horse.

MR. WILLARD: Well, Your Honor, and I will sum up for
exactly what you have pointed out and what we have submitted in
our brief, that is why abstention even (audio disruption) they did
not have lack of (audio disruption) if these claims weren't moot,

if they are barred by laches, if their claims are not barred by

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
Oo wa DBD OO BP WD DN FE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 50 of 59

49

 

 

the Eleventh Amendment, then this Court should exercise abstention
whether it's under general federalism principles, whether it is
under the Pullman doctrine or whether it is under the Colorado
River doctrine to allow the state court proceeding to carry
forward to its ultimate conclusion now that the plaintiffs have
finally stopped shooting themselves in the foot, gotten out of the
way and allowed for the continuation of the state automatic court
proceeding.

And with that, Your Honor, I'll turn it -- if you have
no further questions, I'll turn it over to Mr. Anulewicz.

MR. ANULEWICZ: And Judge, I'll be very brief. I think
it has been pointed that in Article 2, Section 1, Clause 2, the
Constitution says that the state Legislature will pick the banner
in which electors are chosen. Georgia has vested that in the
citizens of the State of Georgia under 21.210. And it says that
electors will be chosen by the people of this state. In other
places in the statute the Georgia General Assembly explicitly sets
deadlines for which the governor and the Secretary of State will
certify those votes and transmit them to the federal government.
The reason why they set those deadlines are they want to make sure
that the votes of Georgia are cast and that they are considered
when the Congress takes these issues up. And that's why the
deadlines are there.

And very few parts of the election code specifically

reference the vice president and the presidential elections but

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
Oo 4 DW OO BP W DP EF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 51 of 59

50

 

 

499B does. And it says that if you want to stop that
certification which we need in order to have our votes counted in
Congress, you have to get an order of the Superior Court prior to
the certification. And that didn't happen. And because that
didn't happen, you cannot undo the certifications. I disagree
with my friend Mr. Eastman who suggested that the certification
can be undone. No, that is what the Legislature said and it's the
only way to do it. And if we rewrite how to do that now, then we
certainly do run afoul of Bush v. Gore.

On the preliminary injunction factors, I mean, obviously
we think that there is not a substantial likelihood of success on
the merits of any claims. We set that forth in our brief. We
submitted affidavits and other things to show why we believe their
claims are specious. And one of the factors we have to do we have
to weigh the equities here. And here on the one side we have
plaintiff who wants to basically exercise what I would consider a
political grab. And on the other side we have balanced that in
the election and fundamental rights of the citizens of the State
of Georgia to have their votes counted and in the State of Georgia
having its votes counted in Congress tomorrow. And because of
that, Your Honor, we believe that the preliminary injunction
should be denied.

And we thank you very much and happy to answer any
questions.

THE COURT: All right. Thank you, Mr. Anulewicz. Let

 

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
Oo SF DH OO BP WW DY Ff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 52 of 59

51

 

 

me just ask the court reporter one more time. I don't think we're
going to go much longer, but do you need a break?

(Whereupon a discussion is held off the record.)

THE COURT: Okay. Good. Thank you. Mr. Hilbert, you
can sum up.

MR. HILBERT: Thank you, Your Honor. I appreciate the
arguments of my colleagues here in Georgia. But to begin with,
Mr. Willard, like his briefing, is based on a lot of hyperbole but
no facts. Our facts are unrebutted in this case. His affidavits
that he submitted are basically legal conclusions, they're not
actual evidence. We have affidavits from actual irregularities,
misconduct or fraud, which is the legal standard sufficient to
change the outcome. To use his own analogy if the quarterback is
alone, the referees in this case never even took the field.

That's what we're talking about here. The Secretary of State and
the governor are violators under the Georgia Election Code.
Balance of the equities here, Your Honor, the imprimatur of --

THE COURT: I want to use that analogy. I think
actually what's happening here is I'm at a cross sports. It's
kind of like plaintiff is -- is on a football field and there are
-- there are referees, there are officials that decide how the law
gets violated or how the rules get violated and what the -- what
the plaintiff wants to do is go into the baseball stadium and get
with the umpires and basically say, hey, go ahead and change what

those referees have done in the football field. I mean, the

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
oO AF HD OO PF WwW HY FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 53 of 59

52

 

 

football field is the state where the election contest was filed,
the baseball field is where I am. So I think, you know,

that's -- that's the problem you've got. And -- and -- let me
just finish.

And Mr. Hilbert, you do a very good argument on behalf
of your client. I hope he's paying you well, but you can tell him
on my account he needs to pay you even more.

But anyway, I think the problem you've got is that once
again, there are choices that you make in contesting elections
that you have to live with. And I think the bottom line of your
argument here is no, Judge, we don't have to live with any of our
choices because at the end of the day we always have the ability
to bop on over to federal court and have a federal judge throw the
whole thing out. And that is just not the way the law operates.
The law doesn't operate that way. The law gives you options in
which to challenge an election, it's done at the state level.
There are other things you could have done which would have
delayed the certification of the presidential electors here. You
didn't take that option. And you have to live with the
consequences. And it's not an answer to basically say, Judge,
you've got all encompassing power here, you can -- you can do this
whenever we show up. And that's actually not the case.

MR. HILBERT: I appreciate that, Your Honor. I want to
highlight one last code section under the state code which I think

was also violated by the lower court here. 0.C.G.A. 21-2-525

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
oO saS HD OO BP WD DY EF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 54 of 59

53

 

specifically says within 20 days after the return date fixed in
the notice as provided in subsection A of Code Section 21-2-524 to
the defendant, the providing judge shall fix a place and time for
the hearing. That's all we're asking, Your Honor, is for a
hearing on the merits.

And if you look at all of the concessions of all of the
procedural deficiencies and the frivolous arguments that opposing
counsel are making that actually relate back under the standing
order of Fulton County and make no sense, and the general known
principle of law that you get to the merits rather than procedural
technicalities under Hunter versus Warner and Herringdine versus
Nali Equipment (phonetic), the Court, when it finally appointed a
judge it was December -- December 30th, that is after the 20 day
period that is specifically required under the state election
code. So we have been -- our due process rights have been
violated under that code when we filed a notice of the election
contest, regardless of whether we could have done this before, we
could have, you know, challenged it or appealed it or the
certification process or whatever. The moment we filed our notice
of an election contest, there had to be a hearing in 20 days.
There was not one set because the presiding judge had not even
been appointed.

THE COURT: Well, because you decided to file a notice
of appeal of a procedural order that the odds of you getting that

reversed by the Supreme Court of Georgia, let's be honest, were

 

 

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
Oo 4 DW OO BP W NYO Ff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 55 of 59

54

 

 

slim and none. And you did what you could have done and that was,
well, at least let me try to get an expedited ruling from the
Supreme Court, which you got within 24 hours, and it was thumbs
down. And then you decided at that point, well, rather than go
back to Superior Court, withdraw your notice of appeal, because
the handwriting was on the wall by then, you decided to just let
it sit. And you know, you have to live with those consequences,
Mr. Hilbert.

MR. HILBERT: So I appreciate that, Your Honor. I want
to also say with regard to the balancing of the equities, I think
that the Court needs to really seriously consider this precedent
that's being set here. Because is it not a greater harm for a
court to allow an illegal certification to occur, than, you know,
alleged disenfranchisement of alleged, you know, voters of Georgia
based upon the federal (audio disruption) take place tomorrow. I
just don't see how it's conceivable that a court can say -- just
turn a blind eye and say well, we're not going to look at those
because there were procedural mishaps or that you could have
gone -- you could have done something earlier.

THE COURT: Well, the two -- the two people you've sued
here and there are only two people, you sued the secretary of
State and the governor, they did the duty that was required upon
them under law. Now, to the extent that you've got a beef with
local election officials which you've named, by the way, in your

election contest, they're not before me today. They're before the

 

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
oO 4 HD OO SF W DH HE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 56 of 59

55

 

 

Superior Court of Fulton County. You think they screwed up and
they committed -- they oversaw, you know, this virulent fraud that
took place, that's part of the election contest. That's not
the -- I don't have them in front of me. The only two people I
have in front of me are the governor and the Secretary of State
and there's nothing they did that they weren't required to do by
law and that is -- I know you're talking about it's an illegal
certification but again you're presuming that you're going to
succeed in your election contest and that's fine but they did not
illegally certify this election. They certified the election
pursuant to Georgia law. And I understand you still have a
hearing going on this week before Judge Grubbs in which you'll
make your case that it was illegal and that's fine, but, you know,
those are not the people I have in front of me. I have the two
people in front of me that did the certification.

MR. HILBERT: The only thing I can say to that, Your
Honor, is that the two people that did the certification at least
one of them was the actual person who changed the law under the
election code under the settlement agreement. So that's my reply
to that.

THE COURT: And that's already been decided by one of my
colleagues. Okay. Anything else, Mr. Hilbert?

MR. HILBERT: Nothing further, Your Honor. Thank you.

THE COURT: All right. Thank you. All right the Court

is going to deny plaintiff's motion for expedited declaratory and

 

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
Oo 4 DW OO DB WW NO FP

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 57 of 59

56

 

 

injunctive relief for many of the reasons that I've already
Stated. We will get an order out today as soon as possible. I
just can't promise exactly when it's going to be. Obviously I
needed to hear your arguments until I finalize the order. So, you
know, I will do it as soon as -- I'm going to go right back there
now and start working on it, and I'll get it out today. I just
can't promise a time.

And I'll just say again for the record, the reason that
we're all in this situation is because, you know, plaintiff filed
this particular lawsuit, I think at 11:03 p.m. on New Year's Eve
and did not indicate in the ECF filing that the plaintiff wanted
to have the case heard on the weekend or during a holiday, because
if you did, you know, you would have had a duty judge actually
hear the case this weekend. But that didn't occur. You know, I
got the case assigned to me on Monday morning. So I acted as
expeditiously as I possibly could. You know, I granted
plaintiff's order for an expedited hearing, and that's what we're
having today, but we only can do what we can do. So I'm going
to ~~ like I said, I'm going to get the order out today, a written
order out today as fast as I can, but I wanted the parties to know
what the bottom line of the order was going to be.

Thank you. Thank everyone for participating in this,
and for the arguments. I really appreciate it. And without
further ado, the Court stands in recess.

(Whereupon the hearing concluded at 11:01 a.m.)

 

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
oO Ss HD OO FP W HPO FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 58 of 59

57

 

 

CERTIFICATE

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF GEORGIA

I do hereby certify that the foregoing pages are a true and
correct transcript of the proceedings taken down by me in the case
aforesaid.

This the 5th day of January, 2021.

/s/ Viola S. Zborowski
VIOLA S. ZBOROWSKI, CRR, CRC, CMR, FAPR
OFFICIAL COURT REPORTER

 

UNITED STATES DISTRICT COURT OFFICIAL CERTIFIED TRANSCRIPT
Case 1:20-cv-05310-MHC Document 21 Filed 01/07/21 Page 59 of 59

CERTIFICATE OF COMPLIANCE
Pursuant to Northern District of Georgia Civil Local Rule 7.1D, the undersigned
counsel certifies that this NOTICE OF FILING TRANSCRIPT OF MOTIONS
HEARING OF JANUARY 5, 2021 was prepared in Times New Roman, 14 point
font, pursuant to Local Rule 5.1C.
CERTIFICATE OF SERVICE

I hereby certify that on this 7th day of January 2021, I did cause to be sent

though the Court’s CM/ECF system a true and accurate copy of the foregoing Notice

of Voluntary Dismissal to all parties receiving notice in this case.

  
  

FIRM, LLC

 

- Attorneys for Plaintiff
Georgia Bar No. 352877

205 Norcross Street
Roswell, GA 30075

T: (770) 551-9310

F: (770) 551-9311

E: khilbert@hilbertlaw.com

 
